Citation Nr: 1037785	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-09 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACTDUTRA) in the 
United States Marine Corps Reserves during various periods 
between 1959 and 1965, including from November 1959 to May 1960.  
He also served on inactive duty for training (INACTDUTRA) during 
various periods between 1959 and 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claims of entitlement to service connection for 
bilateral hearing loss and for tinnitus unfortunately must be 
remanded.  Although the Board sincerely regrets the additional 
delay, adjudication cannot proceed without further development.

VA has a duty to assist the Veteran in developing his claims.  
This duty includes providing a medical examination or obtaining a 
medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  A medical examination 
and/or medical opinion is necessary when there is:  (1) competent 
evidence that the Veteran has a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence establishing 
that he suffered an event, injury or disease in service or 
manifested certain diseases during an applicable presumption 
period; (3) an indication that the current disability or symptoms 
may be associated with service or with another service-connected 
disability; and (4) insufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. 79.

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of his exposure to loud noise from gun and 
artillery fire, as well as heavy equipment, without being 
provided with ear protection during service.

Service personnel records and the Veteran's DD-214 reveal that 
his Military Occupation Specialties (MOS) included basic Marine, 
rifleman, and auto motor vehicle operator.  As such, these 
records also reveal that his primary duties included basic 
infantry, rifleman, motor transportation, and driver motor 
transportation.  They further reveal that he fired weapons, 
mainly pistols and rifles, at least once a year from 1959 to 
1964.  Finally, the service personnel records reveal that the 
Veteran's civilian occupations during his time in the United 
States Marine Corps Reserves included jigger operator, road 
roller operator, and tool maker.

Service treatment records reflect that the Veteran served in the 
52nd Rifle Company and the 1st 155mm Howitzer Battery.  However, 
they do not reflect that he complained of, sought treatment for, 
or was diagnosed with any audiological problems.  His hearing 
indeed was found to be 15/15 at his August 1959 enlistment 
examination and at examinations conducted in April 1960 and July 
1964.

A VA treatment record dated in December 2004 notes that the 
Veteran denied hearing loss and tinnitus.

An August 2007 VA treatment record documents the following.  The 
Veteran complained of bilateral hearing loss and tinnitus.  He 
reported that he first noticed his hearing loss many years ago 
and that he now had the most difficulty hearing female voices.  
He additionally reported military noise exposure from artillery 
and civilian noise exposure from his 26 year career as a brick 
layer.  Upon examination, the Veteran's hearing was found to be 
within normal limits through 1500 Hertz and sloping to a mild to 
severe sensorineural hearing loss thereafter.  Hearing aids were 
recommended due to the high frequency nature of his hearing loss 
and his constant bilateral tinnitus.  Upon his agreement, they 
were ordered and a fitting appointment was scheduled.

The Veteran testified at his May 2010 Travel Board hearing that 
he fired weapons "90 percent of the time" during his service.  
He indicated that he and several other servicemen from his 
platoon were hard of hearing for a few days after "training on 
the 105" in basic training.  He also indicated that his ringing 
in his ears started at the same time.  The Veteran then expressed 
his belief that later training on "the 155" exacerbated these 
problems.  Finally, he denied recreational noise exposure as well 
as noise exposure from his 28 year career as a brick layer and 
from his subsequent 15 year career as a manager for a water 
distribution company.

A review of the claims file reveals that, to date, VA has neither 
afforded the Veteran a recent medical examination nor solicited a 
medical opinion regarding his claims.  In light of the above 
evidence, the Board finds that fulfillment of VA's duty to assist 
requires the provision of such a medical examination and opinion.  
Sensorineural hearing loss is referenced in the VA treatment 
record dated in August 2007.  This hearing loss appears to rise 
to the level of a "disability" for VA purposes.  See 38 C.F.R. 
§ 3.385 (2009).  The August 2007 VA treatment record also 
includes reference to the Veteran's constant bilateral tinnitus.  
Service treatment records do not show that he experienced any 
audiological problems.  However, the Veteran has asserted that he 
had in-service noise exposure, mainly from gun and artillery 
fire.  His service personnel records and DD-214, which reveal 
that he had training firing weapons such as pistols and rifles, 
provides some support for this assertion.  The Veteran further 
asserted that his hearing and tinnitus problems started after 
training on various guns during service.  He is competent to 
describe the onset of his symptomatology.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanon v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  As such, the Board has evidence of a 
potential nexus between the Veteran's audiological disabilities 
and his service but does not have sufficient competent medical 
evidence to render decisions on his claims.  A remand therefore 
is necessary to arrange for him to undergo an audiological 
examination and for etiology opinions to be rendered regarding 
any hearing loss or tinnitus found to be present.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake 
any additional development indicated.  
This shall include obtaining and 
associating with the claims file updated 
VA treatment records regarding the 
Veteran.  This also shall include 
obtaining and associating with the claims 
file, after securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an audiological examination to 
determine the nature, extent, onset, and 
etiology of any hearing loss and/or 
tinnitus found to be present.  The claims 
file shall be made available to and 
reviewed by the examiner.  The examiner 
shall note such review, and identify 
important medical and lay evidence gleaned 
therefrom, in an examination report.  The 
examiner then shall obtain from the 
Veteran a full history of his noise 
exposure and a thorough description of his 
past and current audiological symptoms, 
including the effects of such symptoms on 
his occupational functioning and daily 
activities.  A Maryland CNC controlled 
speech discrimination test and a puretone 
audiometry test, along with all other 
tests, studies, or evaluations deemed 
necessary, shall be performed.  All 
findings shall be reported in detail.  
Next, the examiner shall ascertain whether 
the Veteran has a hearing loss disability 
and/or a tinnitus disability.  For each 
such disability diagnosed, the examiner 
shall opine as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that the disability had its 
onset during service or otherwise is 
related to service, including to any noise 
exposure in service.  A complete rationale 
for all opinions expressed shall be 
provided by the examiner in the 
examination report.

3.  Then readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

